Exhibit 10.90

 

 

Description of Non-Employee Director Compensation Arrangements

 

In December 2010, the Board of Directors (the “Board”) of Amyris, Inc. (the
“Company”) adopted a non-employee director compensation program (the “Program”)
that took effect on January 1, 2011. In February 2015, due to the commitment
required for the role and consistent with similarly situated companies, the
Board approved an increase to the annual cash retainer payable to the chair of
the Audit Committee of the Board (the “Audit Committee”) from $15,000 to
$30,000, effective January 1, 2015. In November 2015, the Leadership Development
and Compensation Committee of the Board (the “LDCC”) recommended to the Board
that it increase the equity component of the Program to provide for awards at
approximately the 50th percentile of our competitive market. In December 2015,
the Board approved an increase to the equity component of the Program, which had
previously consisted of an initial award upon joining the Board of an option to
purchase 1,333 shares of the Company’s common stock (“Common Stock”) and an
annual award consisting of an option to purchase 400 shares of Common Stock and
200 restricted stock units. In October 2016, the LDCC further recommended to the
Board that it add an annual retainer for the position of non-executive Board
chair in the form of an award of 2,333 restricted stock units to the Program,
which the Board approved in November 2016. Under the current Program, in each
case subject to final approval by the Board with respect to equity awards:

 

·Each non-employee director receives an annual cash retainer of $40,000, an
initial award upon joining the Board consisting of an option to purchase 3,000
shares of Common Stock and 2,000 restricted stock units, and an annual award
consisting of an option to purchase 1,733 shares of Common Stock and 1,133
restricted stock units. The initial option award vests in equal quarterly
installments over three years, the initial restricted stock unit award vests in
equal annual installments over three years, and the annual option and restricted
stock unit awards become fully vested after one year (in each case subject to
continued service through the applicable vesting date).

 



·The non-executive Board chair, if any, receives an additional annual award of
2,333 restricted stock units. The award becomes fully vested after one year
(subject to continued service through the vesting date).

 



·The chair of the Audit Committee receives an additional annual cash retainer of
$30,000.

 



·The chair of the LDCC receives an additional annual cash retainer of $10,000.

 



·The chair of the Nominating and Governance Committee of the Board (the “NGC”)
receives an additional annual cash retainer of $9,000.

 



·Audit Committee, LDCC and NGC members other than the chair receive an
additional annual cash retainer of $7,500, $5,000 and $4,500, respectively.

 

In general, all of the retainers described above are paid quarterly in arrears.
In cases where a non-employee director serves for part of the year in a capacity
entitling him or her to a retainer payment, the retainer is prorated to reflect
his or her period of service in that capacity. Non-employee directors are also
eligible for reimbursement of their expenses incurred in attending Board and
committee meetings.

 

